                            UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                    CENTRAL DIVISION



UNITED STATES OF AMERICA,                                       3:19-CR-30017-RAL


                       Plaintiff,
                                                        OPINION AND ORDER ADOPTING
                                                    REPORT AND RECOMMENDATION AND
        vs.                                          GRANTING IN PART AND DENYING IN
                                                          PART MOTION TO SUPPRESS
AARON SANTISTEVAN,

                       Defendant.



       The Government charged Aaron Santistevan (Santistevan) with possession of ammunition

by a prohibited person. Doc. 1. Santistevan moved to suppress from use at trial the evidence

seized from him and the vehicle he was driving on December 28,2018,on the basis that the officers

violated his rights under the Fourth Amendment. Doc. 19. Magistrate Judge Mark A. Moreno

held a suppression hearing on March 27, 2019, during which he received seven exhibits and heard

testimony from five law enforcement officers: Rosebud Sioux Tribe Law Enforcement Officer

Joshua Antman (Officer Antman); Rosebud Sioux Tribe Law Enforcement Officer Jim Scott;

Rosebud Sioux Tribe Law Enforcement Officer Gerald Dillon; Todd County Deputy Sheriff

Andrew Red Bear (Deputy Red Bear); and Rosebud Sioux Tribe Law Enforcement Officer Ben

Estes. Docs. 26, 28.

       During the hearing, Santistevan orally amended his suppression motion to include all

statements made by him to any law enforcement officer affer he was placed under arrest, asserting

that the officers had subjected him to a custodial interrogation in violation of the precepts of

Miranda v. Arizona. 384 U.S. 436(1966), and the Fifth Amendment. Doc. 28 at 78-79. On April


                                                1
15, 2019, Judge Moreno issued a Report and Recommendation recommending Santistevan's

motion be granted in part and denied in part. Doc. 32. Santistevan has now objected to that Report

and Recommendation. Doc. 34.


       This Court reviews a report and recommendation pursuant to the statutory standards found

in 28 U.S.C. § 636(b)(1), which provides in relevant part that "[a]judge of the [district] court shall

make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made." 28 U.S.C. § 636(b)(1). Having conducted a de

novo review, this Court adopts the Report and Recommendation as supplemented by this opinion.

1.     Discussion


       A.      Initial Traffic Stop

       Santistevan argues that he did not violate any traffic laws, that the officers' cpnclusion that

he did so was unreasonable, and that the totality ofthe circumstances show that the officers lacked

reasonable suspicion. Doc. 34 at 2. A traffic stop is a "seizure" under the Fourth Amendment

"and must be supported by probable cause or reasonable suspicion." United States v. Gordon. 741

F.3d 872, 876 (8th Cir. 2013).' A traffic stop is supported by probable cause "[a]s long as an

officer objectively has a reasonable basis for believing that the driver has breached a traffic law."

Id.(alteration in original)(citation omitted). This is true even when the traffic violation is minor

and the stop is simply "a pretext for other investigation." United States v. Pavne. 534 F.3d 948,

951 (8th Cir. 2008); see also Whren v. United States. 517 U.S. 806, 813 (1996)(explaining that

Supreme Court precedent "foreclose[d] any argument that the constitutional reasonableness of

traffic stops depends on the actual motivations of the individual officers involved"). The less-



'"Although the fourth amendment does not apply to the conduct ofIndian tribal officials in Indian
territory, the same standards are applicable to their actions under the Indian Civil Rights Act of
1968." United States v. Schimdt. 403 F.3d 1009, 1013 (8th Cir. 2005).
                                                  2
rigorous standard of reasonable suspicion "exists when an officer is aware of particularized,

objective facts which, taken together with rational inferences from those facts, reasonably warrant

suspicion that a crime is being committed." United States v. Moslev. 878 F.3d 246, 251 (8th Cir.

2017)(citation omitted). The Fourth Amendment requires that police officers be reasonable, not

perfect. Heien v. North Carolina. 135 S. Ct. 530, 536(2014). Thus, grounds for a traffic stop may

rest on an officer's mistake of fact or law, provided that the mistake is objectively reasonable. 14.

at 536-39; United States v. Gaffhev, 789 F.3d 866, 868 (8th Cir. 2015).

        Here, Officer Antman conducted a traffic stop after he observed Santistevan driving over

the posted speed limit. Judge Moreno considered Officer Antman's testimony, that he observed

Santistevan's vehicle traveling at the speed of65 miles per hour,that he locked in the speed on his

radar at 59 miles per hour, and that the posted speed limit was 45 miles per hour. Judge Moreno

properly concluded that even if Officer Antman had some ulterior motive,for the traffic stop, the

stop was still valid.    Pavne. 534 F.3d at 951. Judge Moreno fully and appropriately addressed

this issue in his Report and Recommendation.

        B.      Vehicle Search


        Santistevan makes several objections to Judge Moreno's Report and Recommendation that

the tribal officers had probable cause to search the vehicle and its contents. Doc. 34 at 2. First,

according to Santistevan, his status as a non-Indian made his detention unreasonable, and

subsequently his vehicle's detention unreasonable in violation ofthe Fourth Amendment. Doc.34

at 2. Although tribes generally do not have criminal jurisdiction over non-Indians, Oliphant v.

Suquamish Indian Tribe. 435 U.S. 191, 195,212(1978), tribal police have the authority to detain

non-Indians who commit crimes within Indian country until they can be turned over to the

appropriate state or federal authorities, Duro v. Reina. 495 U.S. 676, 697 (1990)("Tribal law
enforcement authorities have the power to restrain those who disturb public order on the

reservation, and if necessary, to eject them. Where jurisdiction to try and punish an offender rests

outside the tribe, tribal officers may exercise their power to detain the offender and transport him

to the proper authorities."); United States v. Terry, 400 F.3d 575, 579 (8th Cir. 2005)(explaining

that tribal officers have the authority "to detain non-Indians whose conduct disturbs the public

order on their reservation"). Nevertheless, a tribal officer's detention of a non-Indian must still be

reasonable under Fourth Amendment standards. 25 U.S.C. § 1302(2); Terry, 400 F.3d at 580.

       The tribal officers' detention of Santistevan was reasonable under the Fourth Amendment.

Officers conducted a traffic stop for speeding and discovered Santistevan was driving with a

suspended driver's license. When Officer Antman learned that Santistevan was a non-Indian, he

contacted the Todd County Sheriffs Office immediately. Doc. 26 at 14-15. Before Officer

Antman was-able to secure Santistevan, Santistevan led officers on a high-speed chase. After

officers were able to use road spikes to stop the vehicle, Santistevan was placed in a patrol car

until Deputy Red Bear arrived and arrested Santistevan on state charges. The tribal officers'

detention of Santistevan lasted approximately seventy-five minutes. S^ Doc. 28 at 77, 101-02.

This was not an unreasonable amount oftime under the circumstances. S^Terrv. 400 F.3d at 580

(holding that it was not unreasonable for tribal officers to detain a non-Indian defendant overnight

when the state sheriff was eighty miles away on a rainy night and did not have any deputies

available). Judge Moreno properly concluded that the tribal law enforcement detention of

Santistevan did not violate the Fourth Amendment.

        Second, Santistevan argues that he "could not be prosecuted in tribal court for evidence

found in the car, therefore, [the tribal officers] conducting a search of the car at the scene was

constitutionallyunreasonable"in violation ofthe Fourth Amendment. Doc.35 at 6. "The Supreme
Court has recognized that tribal law enforcement authorities possess 'traditional and undisputed

power to exclude persons whom they deem to be undesirable from tribal lands,' and therefore have

'the power to restrain those who disturb public order on the reservation, and if necessary to eject

them.'" Terrv. 400 F.3d at 579(quoting Duro,495 U.S. at 696-97). Because such power "would

be meaningless if tribal police were not empowered to investigate such violations, tribal police

must have such power." Id at 579-80. Therefore, in this case, the tribal officers did not violate

the Fourth Amendment merely because of Santistevan's non-Indian status because tribal officers

had the authority to investigate crime to determine whether to eject him from the reservation.

       When tribal officers conduct a search of a non-Indian vehicle, they are subject to the same

Fourth Amendment constraints as state and federal officers.         id at 580. Under the Fourth

Amendment,a person's privacy interest in a vehicle's interior is not absolute. A motorist does not

have a reasonable expectation of privacy in areas within his vehicle that are visible from the

outside. Texas v. Brown. 460 U.S. 730, 740(1983)(plurality opinion)("There is no legitimate

expectation of privacy shielding that portion ofthe interior of an automobile which may be viewed

from outside the vehicle by either inquisitive passersby or diligent police officers.") (internal

citations omitted); New York v. Class. 475 U.S. 106, 118 (1986)(explaining that locations inside

a vehicle that are in plain view of people outside the vehicle are not "subject to a reasonable

expectation ofprivacy"); United States v. Hatten.68 F.3d 257,261 (8th Cir. 1995)(explaining that

a suspect with transparent windows did not have a reasonable expectation of privacy in the "visible

interior ofhis car"). Thus, when a vehicle is lawfully stopped, an officer who merely looks through

a vehicle's window from the outside has not searched the vehicle within the meaning ofthe Fourth

Amendment. Brown. 460 U.S. at 740; United States v. Martin. 806 F.2d 204, 206-07 (8th Cir.
1986)(holding that agent's viewing of gun parts while looking through the window of a car did

not constitute a search).

       Here, Officer Antman properly conducted a traffic stop. While speaking with Santistevan

through the driver's side window on December 28, 2018, Santistevan appeared nervous and

Officer Antman saw—making an observation that does not implicate Fourth Amendment privacy
                                                                                           /

interests—a beer bottle next to Santistevan. Officer Antman requested that Santistevan hand him

the beer bottle, and Santistevan complied. Once Officer Antman had the bottle in his possession.

Officer Antman observed marijuana residue in the beer bottle. Officer Antman saw that the vehicle

had Colorado license plates, a place known for recreational use and distribution of marijuana.

Santistevan subsequently led officers on a high-speed chase, only to stop after running over spike

strips with a fire burning in the back seat of his vehicle. This Court need not decide whether the

narrower search-incident-to-arrest exception applies to the subsequent search of the vehicle

because the evidence was sufficient to establish probable cause for Officer Antman to search the

vehicle for evidence of marijuana consumption under the "automobile exception" to the warrant

requirement. See United States v. Shackleford. 830 F.3d 751, 753 n.2 (8th Cir. 2016)(holding

that "[t]he automobile exception requires probable cause to believe contraband or evidence of any

crime will be found in the vehicle, not merely reason to believe evidence ofthe crime ofarrest will

■be found"); United States v. Mavo. 627 F.3d 709, 714 (8th Cir. 2010) (considering the defendant's

nervous behavior as a factor when determining whether the automobile exception applied); United

States v. Briscoe. 317 F.3d 906, 908-09 (8th Cir. 2003) (holding that the officers' discovery of

marijuana seeds and stems in the garbage outside a residence was sufficient to establish probable

cause to search the residence for marijuana). Judge Moreno properly concluded that a search that

"includes the passenger compartment of the vehicle, its trunk and all containers, packages and
compartments in the vehicle" was proper under the automobile exception to the warrant

requirement. Doc. 32 at 9-10.

       Next, Santistevan objects to two of Judge Moreno's factual findings and his conclusion

that "given the collective knowledge of the investigative officers, the search of Santistevan's

vehicle was lawful." This Court need not address this issue as it finds the search constitutional


regardless of whether an officer saw Santistevan actually throw an object from the vehicle during

the high-speed chase or the object merely came from the vehicle, whether Officer Antman actually

knew ofSantistevan's alleged other drug charges or not, and what"collective knowledge" officers

had about Santistevan's whereabouts before the stop or Santistevan's alleged history in the drug

trade or with firearms. The officers had probable cause to search the vehicle based on Officer

Antman's observations during the traffic stop even before the high-speed chase, Santistevan's

flight, and the fire in the backseat of the vehicle that appeared to be set to destroy evidence.

        Santistevan argues that "all evidence obtained following the issuance of the search warrant

must be suppressed as the illegal fhiit of the unreasonable stop and search ofthe car on December

28, 2018." Doc. 34 at 4. Because this Court finds that the stop and search were reasonable and

constitutional, there is no illegal fhiit to suppress.

        C.      Voluntary Statements

        Lastly, Santistevan objects to Judge Moreno's conclusion that his statements were

voluntarily made. Doc. 34 at 4. "A statement is involuntary when it was extracted by threats,

violence, or express or implied promises sufficient to overbear the defendant's will and critically

impair his capacity for self-determination." United States v. LeBrun, 363 F.3d 715, 724(8th Cir.

2004)(en banc)(quoting Simmons v. Bowersox, 235 F.3d 1124, 1132 (8th Cir. 2001)); see also

Sehneckloth v. Bustamonte. 412 U.S. 218, 226-27 (1973). In determining whether a statement



                                                    7
was involuntary, both the conduct of the police and the personal characteristics of the defendant

must be considered. See Sheets v. Butera. 389 F.3d 772,779(8th Cir. 2004)("We consider, among

other things, the degree of police coercion, the length of the interrogation, its location, its

continuity, and the defendant's maturity, education, physical condition, and mental condition.").

       Judge Moreno concluded that Santistevan made his statements voluntary based on the

totality of the circumstances. See Bustamonte. 412 U.S. at 227 (holding that statements are

involuntary if they are "the product of duress or coercion, express or implied,[and is a question]

to be determined from the totality of all the circumstances."). He reasoned that simply because

there is a Miranda violation does not make the statements involuntary. This Court agrees with

Judge Moreno's conclusion that Santistevan's statements were voluntary. Santistevan's one-

sentence argument—"[t]he defense objects to the findings and recommendations that the

statements were voluntary and therefore admissible for impeachment purposes if Defendant

testifies"—does not require any additional discussion beyond what Judge Moreno has done. Doc.

34 at 4. For the reasons stated in the Report and Recommendation, this Court finds that

Santistevan's statements were voluntary.

II.    Conclusion


       For the foregoing reasons, it is hereby

       ORDERED that Defendant's Objections to the Report and Recommendation, Doc. 34, are

overruled. It is further


       ORDERED that the Report and Recommendation for Disposition of Motion to Suppress,

Doc. 32, is adopted. It is further

       ORDERED that Santistevan's Motion to Suppress, Doc. 19, is denied. It is further

       ORDERED that Santistevan's oral motion to suppress is granted in part and denied in part.
DATED this   day of April, 2019.


                                   BY THE COURT:




                                   ROBERTO A. LANGE
                                   UNITED STATES DISTRICT JUDGE
